Citation Nr: 1404372	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-02 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for weakened left flank abdominal musculature, no incisional hernia (claimed as stretched and protruding left side muscle), status post left partial nephrectomy.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to June 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a video conference hearing before the Board.  The Veteran failed to report for a November 2012 hearing.  In October 2012, the RO notified the Veteran that he was scheduled for a hearing; that letter was sent to a Georgia address.  In August 2012, however, the Veteran notified VA that he had moved and provided a new address in Kentucky.  He also requested that jurisdiction of his appeal be moved to the Cincinnati RO.  It thus appears that the Veteran did not receive notification of his scheduled hearing.  Remand is thus required for notice of a a videoconference hearing sent to the proper address and scheduled for the proper RO.  

Accordingly, the case is REMANDED for the following action:

Review the Veteran's request to transfer the casefile to the Cinncinati RO.  Reschedule the Veteran for a Board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Such notice should be sent to the Veteran's current address on file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


